Comstock, J.
— Action brought in the name of the State, on the relation of appellant against John W. Bliss, a justice of the peace, and Isaac Grimes and Josiah W. Wilder, his bondsmen, appellees. A demurrer for want of sufficient facts to constitute a cause of action was sustained to the complaint. The correctness of this ruling is the only question presented by this appeal.
*663The complaint is lengthy, setting out the history of appellant’s cause of action. We deem it necessary only to state that it clearly avers that appellee was a duly elected, qualified, and acting justice of the peace; that the other appellees were his bondsmen for the faithful discharge of the duties of said office; that while he was acting as such justice there was paid to him in his official capacity, $48.34, the property of appellant; that prior to the bringing of this action appellant demanded of said Bliss the payment of said money, but that he wholly failed, and refused to pay the same, but converted it to his own use. A copy of the bond is made a part of the complaint. It. is in the usual form and is in the penal sum of $2,000.00, and is conditioned “That the said John W. Bliss shall faithfully discharge his duties as such justice of the peace, and pay over on demand all moneys that may come into his hands as such justice of the peace during his continuance in office.” The complaint was sufficient to withstand a demurrer. Judgment reversed, with instructions to overrule appellee’s demurrer.